Citation Nr: 1235989	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-39 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased initial evaluation for service-connected degenerative disc disease (DDD) of the cervical spine, status post cervical diskectomy with allograft interbody fusion of C5-6 and C6-7, to include whether a separate compensable rating for C6-7 radiculopathy ("cervical spine disability"), currently evaluated as 10 percent disabling prior to April 28, 2011, and as 20 percent disabling from April 28, 2011.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1972. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision at the RO that granted service connection and assigned a 10 percent rating for DDD of the cervical spine with left C6-7 radiculopathy, effective in September 2005. 

The Veteran appealed from a June 2006 rating decision of the RO that denied a rating in excess of 10 percent for the service-connected left acromioclavicular joint arthritis and determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for lumbar disc disease.  As the Veteran subsequently withdrew these appeals in March 2008, they are no longer in appellate status. 

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011. The transcript has been associated with the claims folder. 

In March 2011, the Board remanded the case to the RO for additional development of the record.  

In a February 2012 rating decision, the RO assigned an increased rating of 20 percent for the service-connected cervical spine disability, effective on April 20, 2011.  

The matter of a separate, compensable rating for radiculopathy due to the service-connected cervical spine disability is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  For the initial period of the appeal, the service-connected cervical spine DDD is shown to have been productive of a disability picture manifested by a functional loss due to pain and muscle spasm that more nearly approximated that of restriction of forward flexion to less than 30 degrees, but not less than 15 degrees.

2.  The service-connected cervical spine DDD is not shown to have been productive of a disability picture manifested by a functional loss due to pain or actual limitation of  forward flexion to 15 degrees or less; neither incapacitating episodes nor ankylosis is demonstrated.  


CONCLUSIONS OF LAW

1.  For the period of the appeal prior to April 28, 2011, the criteria for the assignment of a rating of 20 percent for the service-connected cervical spine disability have been met.  38 U.S.C.A.§1155 (West 2002); 38 C.F.R.§§ 4.7, 4.71a including Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a  including Diagnostic Code 5293 (2003); 38 C.F.R.§§ 4.7 , 4.71a including Diagnostic Codes 5237-5243 (2011).

2.  For the period of the appeal, the criteria for the assignment of a rating in excess of 20 percent for the service-connected cervical spine disability have not been met. 38 U.S.C.A.§ 1155  (West 2002); 38 C.F.R.§§ 4.7 , 4.71a including Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a  including Diagnostic Code 5293 (2003); 38 C.F.R.§§ 4.7 , 4.71a including Diagnostic Codes 5237-5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183   (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1) . 

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated December 2005, March 2006, June 2008, August 2008, and August 2009, that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993). 

The RO has obtained the VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded several VA examinations during the course of this appeal.

Neither the Veteran nor his representative has identified, and the record does not otherwise show, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321(a) , 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4 .7 (2011). 

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007). 

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. Part 4, § 4 .40 (2011).

The United States Court of Veterans Appeals  (Court) has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

Beginning on September 26, 2003, the schedule for rating disability of the spine was changed to provide for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243). 

The General Rating Formula for Diseases and Injuries of the Spine provides for assignment of a 40 to 100 percent evaluation for unfavorable anklyosis of the spine. Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

The amended rating criteria now define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees. 

The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 51,454  (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the revised rating criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable anklyosis of the entire thoracolumbar spine. 

The criteria for a 30 percent rating are: forward flexion of the cervical spine limited to 15 degrees or less or favorable anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

The formula for rating intervertebral disc syndrome provides that, with incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted, while a 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is applied. 38 C.F.R. Part 4, § 4 .71a, Diagnostic Code 5293 (effective on and after September 23, 2002).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Taking into account the entire record, the Board finds that the criteria for an increased evaluation for the service-connected cervical spine disability for the period prior to April 28, 2011, have been met.  

Initially, the Board notes that the Veteran was assigned a temporary total evaluation from September 24, 2009, to January 1, 2010 based on the need for convalesence following cervical spine surgery.

On VA examination dated February 2006, worsening neck pain, predominantly in the middle and left side of his neck.  He reported having some problems with pain radiating down his neck, as well as numbness of his arm at times.  He reported having flare ups that lasted 5-10 minutes and resolved with rest.  He reported missing about 8 days of work in the past 12 months secondary to incapacitating events that usually lasted one or two days.  He had modified his work to reduce the amount of travel and stopped doing yard work and playing sports due to this disability.

Upon examination, the Veteran's strength was noted to be 5/5, bilaterally, and there were no touch deficits noted.  Pin prick testing was symmetric.  There was no tenderness to palpation of the cervical spine.  There was paraspinal spasm, left greater than right, noted.  His movement was painful, with the pain radiating from the neck down into the left trapezius muscle.  

The Veteran's range of motion was that of flexion to 40 degrees, with 45 being stated as normal; extension to 30 degrees, with significant pain, out of a normal of 45; right and left lateral bending to 30 degrees out of 45; and right and left rotation to 70 degrees out of 80.  With repetitive movement, there was no decrease in range of motion, but there was a mild increase in pain.

On VA examination August 2007, the Veteran reported having neck pain and spasm and stiffness.  He also reported having numbness and stiffness in the left C6-7 distribution. He reported that he had lost no time from work due to symptoms of cervical spine disability.  

The examination showed normal posture and gait.  His head position was normal.  Curvature and symmetry of the spine was normal.  There was no spasm.  There was no tenderness to palpation.  Forward flexion of the cervical spine was normal to 45 degrees with no pain.  Backward extension was to 20 degrees with pain.  Lateral flexion was to 30 degrees, bilaterally, with pain.  Rotation was to 60 degrees, bilaterally, with pain.  No additional motion was lost with repetition.  

The X-ray studies showed degenerative disc disease at multiple levels of the cervical spine.  Motor function of both upper extremities was intact.  Reflexes of both upper extremities were intact.  Sensation of both upper extremities was intact, but for decreased sensation in left C6-7 distribution.

During the January 2011 hearing, the Veteran testified about the level of pain he experienced and the impact the disability had on his daily life.

As noted, the Veteran was found to have forward flexion of the cervical spine limited to 30 degrees when initially examined by VA in 2006 prior to undergoing surgery.  Further, during this first examination, he was found to be experiencing muscle spasm  

As such, for this initial period, the Board finds that the service-connected disability picture to be productive of manifestations of muscle spasm and functional impairment due to pain that more closely resembled that of forward flexion of the cervical spine limited to less than 30 degrees, but more than 15 degrees.

The Board finds that a rating higher than 20 percent for the service-connected disability under the formula for rating intervertebral disc syndrome is not warranted.  In this regard, there is no evidence that the Veteran was prescribed bed rest by a physician even though he reported of missing 8 days of work in the previous year.  Thus, an increased rating would also not be warranted under this criteria.

The Veteran also was afforded another VA examination in April 2011 and displayed a normal gait with no abnormal spinal curvatures.  His head position and posture were normal.  There was objective evidence of spasm, guarding, pain, and tenderness.  

The cervical spine had forward flexion to 45 degrees.  Extension was to 15 degrees.  Left lateral flexion was to 20 degrees.  Left lateral rotation was to 15 degrees.  Right lateral flexion was to 15 degrees.  Right lateral rotation was to 15 degrees.  The combined range of motion for the cervical spine was to 125 degrees.  There was no additional limitation with repetitive motion.  

The Veteran's reflexes and motor examination were normal.  Lasegue's sign were negative. The examiner diagnosed degenerative disc disease of the cervical spine. The examiner noted the Veteran denied any flare-ups or incapacitating episodes.

As noted, in order to warrant a rating in excess of 20 percent during this period, the Veteran would have to be found to have forward flexion of the cervical spine 15 degrees or less or favorable anklyosis of the entire cervical spine.  There is no evidence that the Veteran has had anklyosis of the spine.  

The Board also points out that an increased rating for the service connected disability under the formula for rating intervertebral disc syndrome has not been met.  

As noted previously, there is no evidence that the Veteran was prescribed bed rest by a physician so as to warrant an rating in excess of 20 percent.  

The Veteran also is not shown to have had incapacitating episodes of a total duration of at least 4 weeks but less than 6 weeks during this period.  Accordingly, a higher rating under these criteria for evaluating intervertebral disc syndrome have not been met.

In addition, the Board finds that the evidence of record does not depict an exceptional or unusual disability picture that would render impractical the application of the established rating standards so as to warrant consideration on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The Veteran underwent surgery during this period, but a temporary total evaluation was assigned for the period beginning on September 24, 2009, to January 1, 2010.  

In the absence of evidence of extraordinary factors, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased, initial evaluation of 20 percent for the service-connected degenerative disc disease (DDD) of the cervical spine, status post cervical diskectomy with allograft interbody fusion of C5-6 and C6-7 for the initial period of the appeal prior to April 28, 2011 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An increased, initial evaluation in excess of 20 percent for the service-connected degenerative disc disease (DDD) of the cervical spine, status post cervical diskectomy with allograft interbody fusion of C5-6 and C6-7 is denied.  


REMAND

Significantly, the Board remanded the case to the RO in March 2011 with instructions that the issue of a separate, compensable rating for radiculopathy due to the service-connected cervical spine disability be fully addressed.  

As this was not done, the matter must be returned to the RO for required development.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:  

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all VA or non-VA treatment received for the service-connected cervical spine disability since 2001.  The Veteran must be provided with the necessary authorizations for the release of copies of any treatment records not currently on file.  Based on the Veteran's response, the RO should obtain copies of any outstanding records and associate them with the claims folder.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected cervical spine disability manifested by radiculopathy.  

The claims folder, to include a copy of this remand, should be made available to the examiner who must acknowledge such receipt and review in any report generated as a result of this remand.  

The examiner(s) must conduct any appropriate interviews and clinical testing to respond fully to the inquiries.  

3.  Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development, the RO should  readjudicate the remaining claim for increase based on radiculopathy in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


